In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Queens County (Lisa, J.), dated November 6, 1997, which granted the motion of the plaintiff George Guerriero to dismiss the counterclaim and the motion of the plaintiffs for partial summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
The plaintiffs made out a prima facie case that the defendant Kelly Timberlake was negligent when the vehicle she was operating went through a red light and struck the plaintiffs’ vehicle (see, Salenius v Lisbon, 217 AD2d 692; see also, Bolta v Lohan, 242 AD2d 356). The defendants’ opposition thereto, which amounted only to mere supposition and hope that the jury might find some negligence on the part of the plaintiff George Guerriero, was insufficient to raise a factual question sufficient to warrant the denial of summary judgment (see, Salenius v Lisbon, supra; see, generally, Zuckerman v City of New York, 49 NY2d 557). Pizzuto, J. P., Joy, Florio and Luciano, JJ., concur.